PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DU et al.
Application No. 15/523,307
Filed: 28 Apr 2017
For USE OF MAITAKE AND MAITAKE GRIFOLAN D COMPONENT IN PREPARATION OF ANTIDEPRESSANT DRUG
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 16, 2021.

A non-final Office action was mailed on October 30, 2019.  An amendment was filed on March 30, 2020 along with a two-month extension of time to make timely the response and a first notice of non-responsive amendment was mailed on June 10, 2020 which set a two-month period for response.  A response was received on July 13, 2020, and the above-identified application became abandoned for failure to reply in a timely manner to the second notice of non-responsive amendment mailed on October 26, 2020 which set a two-month period for response.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on December 27, 2020.  A notice of abandonment was mailed on June 30, 2021.

With this petition, Petitioner has alleged that no response was required.  

The electronic file has been reviewed and a miscellaneous communication from the Examiner has been located therein, dated March 8, 2021, where the Examiner indicates, in toto:


    PNG
    media_image2.png
    69
    712
    media_image2.png
    Greyscale




Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that an Office action can be mailed.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).